Title: From James Madison to Thomas Jefferson, 24 January 1790
From: Madison, James
To: Jefferson, Thomas


Dear Sir
New York Jany. 24. 1790
A dysenteric attack at Georgetown with its effects retarded my journey so much that I did not arrive here till a few days ago. I am free at present from the original complaint, but a little out of order with the piles generated by that or the medicine it required.
The Cato in which were the busts of P. Jones and the box of books for myself never arrived till the day before yesterday, having sprung a leak which obliged her to put into an English Port. Every thing consigned to me appears as far as the parcels are yet opened to have escaped injury. I beg you to accept my unfeigned thanks for the proof medals, of which the value is much enhanced in my estimation by the circumstance which demands that tribute. I have supposed that I could not better dispose of the letters to Mr. Eppes as well as that to Col: Lewis than by inclosing them to yourself.
The business of Congs. is as yet merely in embryo. The principal subjects before them are the plans of revenue and the Militia, reported by Hamilton & Knox. That of the latter is not yet printed, and being long is very imperfectly understood. The other has scarcely been long enough from the press to be looked over. It is too voluminous to be sent entire by the mail. I will by the next mail commence a transmission in fractions. Being in possession at present of a single copy only I can not avail myself of this opportunity for the purpose. You will find a sketch of the plan in one of the Newspapers herewith inclosed. Nothing has passed either in Congs. or in conversation from which a Conjecture can be formed of the fate of the Report. Previous to its being made, the avidity for stock had raised it from a few shillings to 8/ or 10/. in the pound, and emissaries are still exploring the interior & distant parts of the Union in order to take advantage of the ignorance of holders. Of late the price is stationary, or fluctuating between the sums last mentioned. From this suspence it would seem as if doubts were entertained concerning the success of the plan in all its parts.
I take for granted that You will, before the receipt of this, have known the ultimate determination of the President on your appointment. All that I am able to say on the subject is that a universal anxiety is expressed for your acceptance; and to repeat my declarations that such an event will be more conducive to the general good, and perhaps to the very objects you have in view in Europe, than your return to your former station.
I do not find that any late information has been recd. with regard to the Revolution in France. It seems to be still unhappily forced to struggle with the adventitious evils of public scarcity, in addition to those naturally thrown in its way by antient prejudices and hostile interests. I have a letter from Havr. of the 13th. Novr. which says that wheat was then selling at 10 livrs. per Bushel, and flour at 50 livs per 100 lb. and the demand pressing for all kinds of materials for bread. The letter adds that a bounty of 2 livs. per 100 lb. marc on wheat & on flour in proportion &c &c was to commence the 1st. Decr. last & continue till the 1st. of July next, in favr. of imports from any quarter of the Globe. With the sincerest affection I am Dr. Sir Your Obedt. friend & servt.
Js. Madison

Previous to the arrival of the Cato I was favored with your letter of Augst: and several pamphlets.
